Citation Nr: 1500968	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a thoracic spine disability.  

2. Entitlement to service connection for stroke/transient ischemic attack (TIA) (cerebrovascular accident (CVA)), claimed as secondary to service-connected coronary artery disease (CAD), status-post acute myocardial infarction with coronary artery stent placement.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran had active military service from May 1965 to November 1967.  

These matters come to the Board of Veterans' Appeals (Board) from a December 2009 rating decision and a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The December 2009 decision denied service connection for arthritis of the spine.  The March 2014 decision denied service connection for CVA, claimed as secondary to CAD.  Service connection for a lumbar spine disability is already in effect, and service connection for a cervical spine disability was denied by the Board in May 2013.  

In May 2013 and January 2014, the Board remanded this case for additional development, to include scheduling VA examination and medical opinion.  There has been substantial, if not full, compliance with the Board's remand directives to schedule a VA psychiatric examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  The file has now been returned to the Board for further consideration.  

Review of a VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), received in July 2014, shows that the Veteran listed "entitlement to payment for emergent medical expenses" as one of the issues he wanted to appeal to the Board.  This matter is not in appellate status and the Board does not have jurisdiction over it.  Hence, the Board refers the matter to the RO any necessary action.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder to ensure a complete assessment of the evidence.  



FINDINGS OF FACT

1. The Veteran's thoracic spine disability was not manifested during service and arthritis was not manifest within one year thereafter; his Scheuermann's kyphosis of the thoracic spine is a congenital disease and was not aggravated during service.  

2. The Veteran's CVA did not manifest during active military service, is not related to a disease, injury, or event in service, and it is not caused or aggravated by service-connected CAD.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2. The criteria for entitlement to service connection for CVA have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran dated in February 2009 and October 2009.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his direct service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In addition, the February 2009 and October 2009 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Also, notice of what evidence is required to establish a secondary service connection claim was provided in the February 2009 letter.  

Overall, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his direct and secondary service connection claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been established as any alleged error was not outcome determinative.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Notably, there has been no discussion of prejudice by either the Veteran or his attorney despite the case being remanded to the RO twice at this juncture.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, and private medical evidence as authorized by the Veteran.  

The Veteran was also afforded VA examinations and opinions in November 2009, November 2012, and February 2014 that addressed the nature and etiology of his current thoracic spine disability and CVA.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As will be discussed below, when considered as a whole, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  

Overall, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of these particular claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  


Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  




Thoracic Spine Disability

The Veteran has claimed that his thoracic back symptoms and disability began in service and was due to an in-service injury.  However, the preponderance of the evidence shows that there is no evidence to support a finding that the Veteran sustained a disease or injury of the thoracic spine during service resulting in a chronic thoracic spine disability.  As noted, the Veteran is service-connected for lumbar back strain and radiculopathy of the bilateral lower extremities, and service connection for a cervical spine disability was denied by the Board in May 2013.  

Certain chronic diseases, such as arthritis, which are listed in 38 C.F.R. § 3.309(a) may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the Veteran has not argued, nor does the record establish that he was diagnosed with or treated for arthritis within a year of separation from service.  Therefore, this presumption is not for application in the Veteran's case.  

Service treatment records show findings of old Scheuermann's disease of the thoracic spine, T8 to T11, otherwise negative.  On VA examination in January 1968 the examiner observed that the Veteran had a congenital deformity of his lumbosacral spine as noted on X-ray study.  

The provisions of 38 C.F.R. §§ 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.  

Congenital or developmental defects may not be service-connected because they are not diseases or injuries under the law.  Thus, as a congenital deformity, direct service connection could not be awarded.  See 38 C.F.R. § 4.9.  VA regulations specifically prohibit service connection for a congenital defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

A November 2009 VA general examination report shows underlying thoracic scoliosis versus positioning.  An August 2011 VA diagnostic study reveals findings of mild kyphosis and mild wedding of several of the midthoracic vertebral bodies, and diffuse degenerative changes of the thoracic spine.  

A November 2012 VA examination report shows a diagnosis of kyphosis, Scheuermann's disease, and scoliosis of the thoracic spine.  The examiner opined that the Veteran's thoracic spine disability was less likely than not etiologically related to service.  The examiner explained that the August 1965 service treatment record showing an evaluation for tenderness of T12 toL1 and the X-ray evidence of old Scheuermann's disease was a curving of the spine that caused a bowing or rounding of the back, which led to hunchback or slouching posture.  The examiner determined that this condition did not develop acutely, and the Veteran reported no present thoracic discomfort.  The examiner also opined that the Veteran's thoracic spine disability was less likely than not proximately due to or aggravated by service-connected lumbar strain.  The examiner noted that the Veteran reported no procedures on the lower back, no chiropractic care, no physical therapy, no injects, and no history of surgery.  The examiner further noted that X-ray study of the lumbar spine demonstrated mild multilevel degenerative spondylosis.  The Veteran denied significant mid-back pain.  The examiner explained that the available evidence did not support the claim.  

A February 2014 VA examination report reflects that the Veteran reported he had a low back injury during his military service in 1965 while was lifting an object when his low back popped.  He had pain and presented to the infirmary.  He was evaluated at that time and noted to have Scheuermann's kyphosis.  He continued to have low back pain since that time.  The Veteran noted that he had low back pain for the most part with some pain in the thoracic spine and some pain in the cervical spine.  The pain in his mid-back started approximately 3-4 months prior to the examination.  On physical examination, the examiner observed the Veteran had obvious kyphosis of the thoracic spine, as well as some signs of scoliosis.  Radiographic evaluation revealed wedging of multiple thoracic vertebrae consistent with Scheuermann's kyphosis.  AP radiographs revealed an apex right lumbar scoliosis with mild apex left thoracic curve.  There were mild to moderate degenerative changes of the thoracic spine noted on radiographic examination as well.  The Veteran was diagnosed with kyphosis of the thoracic spine as a result of his adolescent Scheuermann's kyphosis, wedging of a number of vertebrae in the thoracic spine as a result of his adolescent Scheuermann's kyphosis, degenerative changes in the thoracic spine, and a mild apex left scoliosis.  

The examiner concluded that based on the findings, as well as the fact that the Veteran was noted to have had Scheuermann's kyphosis on previous radiographs, the Veteran's kyphosis was developmental in origin.  The examiner explained that the Veteran's kyphosis generally caused a kyphotic posture with subsequent compensation in the cervical and lumbar spine.  The examiner noted that kyphosis deformity was a congenital disease, and that was progressing on a normal path at this time.  The examiner observed that it was common for those with Scheuermann's kyphosis to have slowly progressive degenerative changes in the spine.  The examiner noted that the Veteran was a 66-year-old male with mild to moderate degenerative changes in the spine, and that this would be common in one with Scheuermann's kyphosis.  The examiner concluded that the Veteran's Scheuermann's kyphosis was less likely than not increased in severity by his military service.  The examiner explained that the Veteran's thoracic spine disability had progressed to a level of mild to moderate degenerative disc disease as one would expect with Scheuermann's kyphosis.  The examiner also concluded that the Veteran's Scheuermann's kyphosis less likely than not had a superimposed disease or injury as a result of his military service.  The examiner noted that the Veteran had a lumbar spine disability that was already service connected.  The examiner opined that this disability was a result of the 1965 injury, but that neither this nor any other injury led to the current thoracic spine disability.  The examiner opined that the Veteran's Scheuermann's kyphosis led to his current thoracic spine disability.  The examiner concluded that the Veteran's thoracic spine disability, including arthritis, less likely than not had its clinical onset during military service.  The examiner noted that Scheuermann's kyphosis is a disease that usually begins between the ages of 10 and 15.  The examiner indicated that the Veteran's Scheuermann's kyphosis was the cause of his thoracic spine disability, and concluded that, as the Veteran started his military service after the age of 15, his thoracic spine disability and subsequent degenerative disc disease started prior to the onset of the his military service.  The examiner opined that the Veteran's thoracic spine disability was less likely than not to have started during his military service.  During his history and physical examination the Veteran noted that his thoracic pain was constant, but he did not have flare-ups.  The examiner concluded that, as the Veteran did not have flare-ups of his thoracic spine pain, there was no way to comment on any increase in pain or decrease in range in motion.  

The Board accepts the opinion from the February 2014 VA examiner as being the most probative medical evidence on the subject, as such was based on a review of all historical records and an examination of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion to be probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  He generally has asserted that his thoracic spine disability is related to his in-service treatment for spine problems.  However, there is no indication in the record that the Veteran has the requisite medical training to provide a competent or probative opinion as to the onset of the thoracic spine disability; or to relate any current such disability to any symptoms purported to have started in service and since then; or to determine whether or not his thoracic spine disability is a congenital defect; such complex determinations are not capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus.  

Despite the fact that he did suffer back pain in service, the medical evidence of record does not reflect that the Veteran suffered any residual chronic thoracic spine disability due to a superimposed injury to the back during service.  In the absence of proof of a current back disability, other than a congenital thoracic spine disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic thoracic spine disability, the Board must conclude the Veteran does not currently suffer from such a disability.  

In view of the aforementioned, since the competent evidence shows that the Veteran has a congenital thoracic spine defect and no chronic thoracic spine disability as a result of a superimposed disease or injury in service, there is no basis for granting service connection for a thoracic spine disability in this case.  There is no basis for reasonable doubt so as to resolve this matter in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, the Veteran's claim of service connection for a thoracic spine disability is denied.  

CVA

In January 2014 the Veteran filed his claim for service connection for a stroke, claimed as secondary to his service-connected ischemic heart condition.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

Thus, the focus of the Board's analysis will be in determining whether or not the service-connected CAD caused or aggravated the Veteran's CVA, and not on determining if the CVA was related to the Veteran's service on a direct basis.  

In this regard, the service treatment records are without any findings of or treatment for any CVA.  Also, the Veteran's CVA was diagnosed many years after his separation from service.  The passage of so many years between his service separation and the first notation of a CVA is evidence against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, review of the extensive in-service and post-service record reflects that the credible, competent and probative evidence does not show that the Veteran was diagnosed with any CVA during a period of his active duty service, and that any current CVA was not caused or aggravated by active duty service.  

A February 2009 VA treatment record shows the Veteran reported a history of experiencing a small stroke; however a contemporaneous CT scan revealed an unremarkable brain, without discrete mass, mass effect, hemorrhage or evidence of a transcortical infarction.  Also, there was no abnormal extra-axial collection, calcification in the intracranial, internal carotid arteries, and no osseous abnormality.  

A September 2013 private emergency department note from the "Howard County Medical Center" reflects that the Veteran was seen for unilateral weakness on the left side.  The weakness on the left side was associated with significant amounts of difficulty walking, talking, and physical activity on the left side.  The Veteran gradually got better but came to the emergency department for follow up as he was concerned about having a permanent complication with the stroke.  The Veteran was observed to have no difficulties with any type of shortness of breath, no palpitations, no acute visual losses, no difficulty with motor drift in one side or the other when he put his hands up, no facial asymmetry, and no difficulties with evaluation of attention by his wife.  Also, he had no difficulty with any type of falls or traumas.  He was assessed with acute TIA with mild residual and atherosclerotic cardiovascular disease, hypertension, dyslipidemia, and questionable carotid stenosis in the past.  An MRI of the brain without and with gadolinium revealed an impression of minimal chronic small vessel ischemic changes of the brain with no evidence if acute abnormality or enhancing lesion, and minimal left mastoiditis, likely chronic.  A CT of the head without contrast revealed an impression of no acute intracranial abnormality.  

A February 2014 VA central nervous system and neuromuscular diseases examination report reflects that the Veteran was diagnosed with vascular disease in September 2013, which was determined to be thrombosis, TIA or cerebral infarction.  The examiner noted that the Veteran suffered a TIA in September 2013, after awaking with unilateral left arm and left leg weakness, and some speech difficulty.  The examiner observed that extensive tests were performed, and all work-up studies were negative.  The Veteran was discharged to home that same day.  The examiner observed that the Veteran did not have a stroke or any residuals, such as seizures.  A contemporaneous echocardiogram revealed an ejection fraction of 60 percent to 65 percent, and carotid duplex studies showed less than 35 percent stenosis, bilaterally.  The examiner opined that the Veteran's claimed residuals of stroke were less likely than not proximately due to, the result of, or aggravated by his service-connected CAD, status-post myocardial infarction with coronary artery stent placement.  The examiner noted that the Veteran had a normal ejection fraction and no significant valvular heart disease, thus there was no evidence to suggest that the Veteran's TIA was related to his service-connected CAD.  The examiner noted, moreover, that the Veteran had numerous risk factors for TIA/stroke.  The examiner observed that the Veteran had a 50 pack per year smoking history, had hypertension and hyperlipidemia, and had a family history of stroke (father), and a personal history of alcohol use.  The examiner opined that the Veteran's TIA/stroke was related to many well known risk factors.  The examiner also opined that there was no evidence on record review to suggest that the TIA/stroke was related to his service-connected CAD.  

In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  He generally has asserted that his CVA is secondary to his CAD.  However, there is no indication in the record that the Veteran has the requisite medical training to provide a competent or probative opinion as to the onset of any CVA; or to relate any current such disability to any symptoms purported to have started in service and since then; or to determine that CVA was caused or aggravated by CAD; such complex determinations are not capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's statements are not competent evidence of a medical nexus.  

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has any CVA that was related to his military service, or that was caused or aggravated by a service-connected disability, to include CAD.   The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App, 49, 54-56 (1990).  


ORDER

Service connection for a thoracic spine disability is denied.  

Service connection for CVA is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


